Citation Nr: 1645620	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-09-709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the (30 percent prior to October 29, 2013, and 50 percent from that date) ratings assigned for hyperpigmentation 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to June 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hyperpigmentation rated 10 percent effective July 18, 2005.  A February 2013 rating decision increased the rating to 30 percent effective July 18, 2005.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In April 2014, the Board remanded this matter.  An August 2014 rating decision assigned a 50 percent rating for hyperpigmentation, effective October 29, 2013.


FINDINGS OF FACT

1.  Prior to February 14, 2013, the Veteran's hyperpigmentation was manifested by no more than three characteristics of disfigurement. 

2.  From February 14, 2013, the Veteran's hyperpigmentation is manifested by four characteristics of disfigurement; there is no evidence of tissue loss, gross distortion or asymmetry. 


CONCLUSION OF LAW

The Veteran's hyperpigmentation (claimed as burn to face and scars) warrants staged ratings of 30 percent prior to February 14, 2013, and 50 percent from that [earlier effective] date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 Code 7800 (as in effect prior to October 23, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged. 

The Veteran's VA medical records have been secured.  He was afforded adequate VA examinations to assess the severity of his hyperpigmentation.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2013 hearing, the undersigned identified the issue on appeal.  The Veteran's testimony in response to questions posed reflects his awareness of what must be shown to substantiate his claim.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Outpatient treatment records show that in July 2005 the Veteran stated there was darkening of his face lateral to his eyes.  Examination found bilateral symmetrical ill-defined plaques of hyperpigmentation with minimal accentuation of skin markings over the temple area.  There were very firm 2-3 millimeter papules on the neck and posterior scalp.  No active redness or inflammation was noted.  The assessments were possible eczematous dermatitis of the face with secondary hyperpigmentation and acne keloidosis of the neck and scalp.  It was noted in October 2005 that the hyperpigmentation of the side of the face had improved.  Similar findings were noted in February and August 2006 and in January 2007.  Examination in August 2007 found bilateral symmetrical hyperpigmentation over the cheeks and upper chest.  Slight improvement especially on the right side of the face was noted in November 2007.  In February 2008, examination found hyperpigmented follicular papules on the posterior neck.  There were ill-defined hyperpigmented patches of the bilateral zygomatic processes.  In December 2008, the Veteran stated he did not see any improvement in the hyperpigmentation of the cheeks or in the itchy bumps no the posterior neck.  Examination of the face found patches of hyperpigmentation of the cheeks over the zygomatic processes.  There were multiple scattered hyperpigmented papules on the posterior scalp.  No erythema was noted.  It was noted in August 2009 that he was on medication with minimal improvement.  Examination found hyperpigmented patches on the bilateral zygoma.  There were a few 1-millimeter follicular-based hyperpigmented papules on the face.  The assessment was post-inflammatory hyperpigmentation.

On October 2009 VA scars examination, the Veteran complained of increased darkening lesions on his face. It was noted he had not lost any time from work due to his skin condition.  Examination found that the discoloration was on the face.  There was increased pigmentation bilaterally over the zygomatic process.  The skin did not have any open areas or scars.  There were no other lesions on his neck or chest.  On the right side, the pigmentation was approximately 9 x 4.5 centimeters, and on the left side, it was 12 x 6 centimeters.  There were no open areas, and no keloid formation, inflammation or adherence to underlying structures was noted.  The impression was hyperpigmentation of the face.  

VA outpatient treatment records show that in February 2010, the Veteran had been on his medication regimen for about one year, but without benefit.  Examination of the head and neck found hyperpigmented patches on the bilateral zygoma.  There were multiple hyperpigmented macules on the posterior scalp.  A few follicular-based papules were noted.  There were similar findings in October 2010.  Examination in June 2011 found a few hyperpigmented papules on the posterior neck.  There were no pustules.  There were hyperpigmented patches on the sides of the face.  In June 2012, there were multiple hyperpigmented or erythematous follicular papules on the posterior neck.  There were ill-defined hyperpigmented patches on the cheeks.  

On February 14, 2013 VA scars examination, reported symptoms included burning and stinging.  Examination found four painful scars.  There were two scars under the eyes bilaterally and two over the bilateral zygoma.  The scars were not unstable.  The left zygoma scar was 10 x 5 centimeters; the right zygoma scar was 9.5 x 5.5 centimeters; the scar under the left eye was 4 x 1.2 centimeters; and the scar under the right eye was 4 x 1.2 centimeters.  There was no elevation, depression, adherence to underlying tissue or missing underlying soft tissue.  Abnormal hyperpigmentation of each scar was noted.  There was no induration, inflexibility or abnormal texture of any of the scars.  The approximate total area affected with hyperpigmentation was 111.85 square centimeters.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The burning and stinging discomfort bothered him daily.  It was noted the Veteran worked in a boiler room and the exposure to heat exacerbated the burning and stinging sensation in the affected areas on his face, causing discomfort and distraction at work.  The diagnosis was post-inflammatory hyperpigmentation.  

VA outpatient treatment records show that in June 2013, the Veteran's post-inflammatory hyperpigmentation was noted to be stable.  In December 2013, he noted dark areas around his eyes and sought additional treatment.  Examination of the posterior neck found several hyperpigmented follicular papules.  There were ill-defined hyperpigmented patches over the over the bilateral temples/cheeks.  Similar findings were noted in March 2014.

On May 2014 VA skin examination, it was noted the Veteran was on topical corticosteroids and other medication constantly for his skin condition.  He had not had debilitating or non-debilitating episodes in the previous 12 months.  He complained of daily burning and stinging at the facial sites.  The diagnosis was post-inflammatory hyperpigmentation.  

On May 2014 VA scars examination, it was noted that the Veteran had residual post inflammatory hyperpigmentation over the bilateral zygoma.  The areas under the eyes were affected with post inflammatory hyperpigmentation bilaterally.  He had daily symptoms of burning and stinging.  He had four scars that were painful, but not unstable.  Examination found that the right inferior orbital scar was 3.5 x 1 centimeter; the right zygoma scar was 6.5 x 5 centimeters; the left inferior orbital scar was 3 x 0.5 centimeters; and the left zygoma scar was 8.5 x 4.5 centimeters.  There was post-inflammatory hyperpigmentation of each scar.  There was no evidence of elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was abnormal pigmentation or texture of each scar.  The approximate total area that was involved was 75.75 square centimeters.  The scars/disfigurement did not result in any functional limitation.  There was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  The scars did not result in any functional limitations.  The diagnosis was post-inflammatory hyperpigmentation.  It was noted that exposure to the heat in the boiler room where the Veteran worked exacerbated the burning and stinging sensation in the affected areas of his face, causing him discomfort and distraction at work.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

Under 38 C.F.R. § 4.118 as in effect prior to October 23, 2008, an 80 percent rating is assignable with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; with six or more characteristics of disfigurement.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; with four or five characteristics of disfigurement, a 50 percent rating is assignable.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; with two or three characteristics of disfigurement, a 30 percent rating is assignable.  With one characteristic of disfigurement, a 10 percent rating is assignable.  Code 7800.

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:  Scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypothyroidism-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Note 1.

The Board will first address whether a rating in excess of 30 percent for hyperpigmentation is warranted prior to October 29, 2013.  The VA outpatient treatment records and the October 2009 VA examination show that the Veteran had hyperpigmentation over the zygoma bilaterally as well as papules on his face.  Notably, the October 20009 VA scars examination found there was no keloid formation, adherence to underlying structures and no inflammation.  The size of the scars meant that there were two characteristics of disfigurement.  Such findings do not warrant a rating in excess of 30 percent. 

When examined by the VA on February 14, 2013, the Veteran had four scars.  The width of each scar was at least 0.6 centimeters.  Thus, he had four characteristics of disfigurement, warranting a 50 percent rating from the date of the examination.  

The remaining issue is whether a rating in excess of 50 percent for hyperpigmentation is warranted from February 14, 2013.  Notably, both the February 2013 and May 2014 VA examinations found no elevation, depression or adherence to underlying tissue.  There is no evidence of tissue loss, gross distortion or asymmetry.  The Veteran has not had more than five characteristics of disfigurement.

In summary the Board finds that the Veteran's service connected hyperpigmentation warrants staged ratings of 30 percent (and no higher) prior to February 14, 2013 and 50 percent (but no higher) from that [earlier effective] date.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's hyperpigmentation are encompassed by the criteria for the schedular ratings assigned.  The Veteran has not alleged any impairment of function that is not encompassed by the ratings now assigned.  [The Board notes that a separate 20 percent rating has been assigned for painful scars.  That rating is not at issue herein.]  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record does not suggest, nor has the Veteran alleged, that his service-connected hyperpigmentation prevents him from engaging in gainful employment.  On February 2013 and May 2014 VA examinations it was noted that the Veteran was working and that the hyperpigmentation merely exacerbated a burning and stinging sensation.  Accordingly, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.


ORDER

Ratings for hyperpigmentation in excess of 30 percent prior to February 14, 2013 and in excess of 50 percent for any period of time under consideration are denied.

A 50 percent is granted for the hyperpigmentation from [the earlier effective date of] February 14, 2013, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


